--------------------------------------------------------------------------------

Exhibit 10.1
 
NOTE PURCHASE AGREEMENT
 
This NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of August 18, 2009,
by and between Grande Communications Holdings, Inc., a Delaware corporation (the
“Company”), the persons listed on Schedule I attached hereto (each a “Holder,”
and collectively the “Holders”), and, for purposes of Section 6(c) and Section
13(m) hereof, ABRY Partners VI, LP, a Delaware limited partnership (“ABRY”).
 
WITNESSETH:
 
WHEREAS, the Company has outstanding an aggregate of $193 million principal
amount of its 14.0% Senior Secured Notes due 2011 (the “Notes”), covered by that
certain Indenture (the “Original Indenture”), dated as of March 23, 2004, among
the Company, the Guarantors named therein, and U.S. Bank National Association,
as Trustee (the “Trustee”), as supplemented by that certain Supplemental
Indenture No. 1 dated as of July 18, 2007 (the “Supplemental Indenture” and,
together with the Original Indenture, the “Indenture”) by and among the Company,
Grande Communications Networks, Inc., a Delaware corporation and wholly-owned
subsidiary of the Company (“Guarantor”), and the Trustee;
 
WHEREAS, as of the date hereof, each Holder is a beneficial owner (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended, which meaning
will apply for all purposes of this Agreement) of the aggregate principal amount
of the Notes set forth on Schedule I opposite such Holder’s name;
 
WHEREAS, as soon as practicable following the execution of this Agreement, the
Company intends to execute and deliver one or more definitive agreements
relating to a recapitalization of the Guarantor (the “Transaction”) pursuant to
that certain letter agreement dated June 9, 2009 by and between ABRY Partners,
LLC and the Company (as amended from time to time, the “LOI”);
 
WHEREAS, pursuant to the terms of the LOI, the Company intends to execute and
deliver this Agreement prior to the execution and delivery of the definitive
agreement(s) relating to the Transaction and to consummate the purchase of the
Notes beneficially owned by the Holders immediately after the consummation of
the Transaction.
 
NOW, THEREFORE, in consideration of the premises and the representations,
warranties and agreements contained herein, the parties agree as follows:
 
Section 1.    Certain Definitions.  Capitalized terms used but not otherwise
defined herein have the meanings ascribed to such terms in the Original
Indenture.
 
Section 2.    Purchase of the Notes.
 
(a)           Each Holder hereby agrees to sell, assign, transfer and deliver
the aggregate principal amount of the Notes set forth on Schedule I opposite
such Holder’s name (for any Holder, as such amount may be decreased in
accordance with Section 13(i) of this Agreement or increased in accordance with
Section 5(c) of this Agreement, such Holder’s “Purchased Notes”) (or cause the
record owner of such Holder’s Purchased Notes to validly sell, assign, transfer
and deliver such Notes) to the Company and the Company agrees to purchase the
Purchased Notes from their respective Holders on the Closing Date (as defined
below) for cash in the amount equal to the sum of 101.5% of the aggregate
principal amount of such Holder’s Purchased Notes plus accrued and unpaid
interest thereon to the Closing Date (such amount, for each Holder, the
“Purchase Price”), pursuant to and in accordance with the terms of this
Agreement immediately following, and subject to, the consummation of the
Transaction.  At the Closing (as defined below), each Holder shall cause the
nominee (if any) through which such Holder holds such Holder’s Purchased Notes
to effect the transfer of such Holder’s Purchased Notes in accordance with the
procedures of the Depository Trust Company, into a book-entry account
established by or on behalf of the Company and, upon the request of the Company,
shall authorize the Trustee, in a form reasonably acceptable to such Holder, to
cancel such Purchased Notes upon such Holder’s receipt of the Purchase Price
therefor.
 
 
1

--------------------------------------------------------------------------------

 

(b)           Provided this Agreement has not been terminated in accordance with
Section 12 of this Agreement, the consummation of the transactions contemplated
by this Agreement (the “Closing”) shall take place at the offices of Jackson
Walker L.L.P., 100 Congress Avenue, Suite 1100, Austin, Texas 78701, on the date
of the consummation of the Transaction (the “Closing Date”).
 
(c)           The obligation of the Company to consummate the transactions
contemplated by this Agreement is subject to the satisfaction of the following
conditions:
 
(i)          All of the representations and warranties of each Holder set forth
in this Agreement shall be true and correct on the Closing Date in all material
respects with the same effect as though made on such date (provided that any
such representations and warranties made as of a specified date shall be
required only to be true and correct in all material respects as of such
specified date) and each Holder shall have executed and delivered a certificate
dated as of the Closing Date to such effect;
 
(ii)         Each Holder shall have caused all of the covenants, agreements and
conditions required by this Agreement to be performed or complied with by it
prior to or at the Closing to be so performed or complied with in all material
respects and each Holder shall have executed and delivered a certificate dated
as of the Closing Date to such effect;
 
(iii)        No action or proceeding shall have been instituted before a court
or government body to restrain or prohibit any of the transactions contemplated
by this Agreement;
 
(iv)        All governmental and other approvals, if any, necessary to
consummate the transactions contemplated by this Agreement shall have been
received;
 
(v)         Each Holder shall have delivered all of such Holder’s Purchased
Notes (in accordance with Section 2(a)) to the Company or to the Trustee against
payment of such Holder’s Purchase Price pursuant to this Agreement free and
clear of all Liens (as defined below); and
 
(vi)        The Transaction shall have been consummated.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)           The obligation of each Holder to consummate the transactions
contemplated by this Agreement is subject to the satisfaction of the following
conditions:
 
(i)          All of the representations and warranties of the Company set forth
in this Agreement shall be true and correct on the Closing Date in all material
respects with the same effect as though made on such date and the Company shall
have executed and delivered a certificate dated as of the Closing Date to such
effect;
 
(ii)         The Company shall have caused all of the covenants, agreements and
conditions required by this Agreement to be performed or complied with by it
prior to or at the Closing to be so performed or complied with in all material
respects and the Company shall have executed and delivered a certificate dated
as of the Closing Date to such effect;
 
(iii)        No action or proceeding shall have been instituted before a court
or government body to restrain or prohibit any of the transactions contemplated
by this Agreement;
 
(iv)        All governmental and other approvals, if any, necessary to
consummate the transactions contemplated by this Agreement shall have been
received;
 
(v)         The Company shall have received executed copies of this Agreement
from Holders representing that, collectively, they beneficially own an aggregate
principal amount of Notes equal to not less than $189 million;
 
(vi)        The Company shall not have paid or caused to be paid to any Holder
in respect of its Notes any consideration in excess of the Purchase Price
(“Excess Consideration”) unless such Excess Consideration shall also have been
paid to each other Holder party hereto, ratably in accordance with the aggregate
principal amount of Notes owned by each such Holder;
 
(vii)       The Transaction shall have been consummated; and
 
(viii)      Contemporaneously with the Closing, the Company shall have caused
the Purchase Price to be delivered to each Holder from a deposit account
maintained in the name of Guarantor that has been established as an escrow
account for the sole purpose of paying the Purchase Price, and which escrow
account shall have held only loan proceeds from the refinancing lender of
Guarantor and capital (or loan) contributions from certain equity holders of
Guarantor and/or its affiliates, and the payment of the Purchase Price shall be
made at Closing by wire transfer of immediately available funds to an account
designated in writing by such Holder.
 
Section 3.             Representations and Warranties of the Holder.  Each
Holder represents and warrants to the Company as follows (with respect to such
Holder only and not with respect to any other Holder):
 
(a)           Such Holder has the requisite power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby
and perform its obligations hereunder and has taken all necessary action to
authorize the execution, delivery and performance of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           Such Holder is a beneficial owner of, and has good title to such
Holder’s Purchased Notes, free and clear of any mortgage, pledge, hypothecation,
rights of others, claim, security interest, charge, encumbrance, title defect,
title retention agreement, voting trust agreement, interest, option, lien,
charge or similar restriction or limitation, including any restriction on the
right to vote, sell or otherwise dispose of such Holder’s Purchased Notes (each,
a “Lien”) other than any Liens to be released or terminated at or prior to the
Closing.
 
(c)           As of the date hereof, (i) such Holder beneficially owns the
aggregate principal amount of the Notes set forth on Schedule I opposite such
Holder’s name and (ii) except for the Notes set forth in Schedule I opposite
such Holder’s name, such Holder does not own any of the Notes.
 
(d)           This Agreement has been duly executed and delivered by such Holder
and, assuming due authorization, execution and delivery of this Agreement by the
Company, is a valid and binding obligation of such Holder enforceable against
such Holder in accordance with its terms, except as such enforceability against
such Holder may be limited by bankruptcy, insolvency or other similar laws of
general applicability affecting the enforcement of creditors’ rights generally
and by the court’s discretion in relation to equitable remedies.
 
(e)           Neither the execution and delivery of this Agreement nor the
performance by such Holder of its obligations hereunder will conflict with,
result in a violation or breach of, or constitute a default (or an event that,
with notice or lapse of time or both, would result in a default) or give rise to
any right of termination, amendment, cancellation, or acceleration or result in
the creation of any Lien on such Holder’s Purchased Notes under, (i) its
certificate or articles of incorporation or bylaws (or similar organizational
documents), (ii) any contract, commitment, note, agreement, understanding,
arrangement or restriction of any kind to which such Holder is a party or by
which such Holder is bound or (iii) any injunction, judgment, writ, decree,
order or ruling applicable to such Holder; except in the case of clauses (ii)
and (iii) for conflicts, violations, breaches, defaults, terminations,
amendments, cancellations, accelerations or Liens that would not individually or
in the aggregate be reasonably expected to prevent or materially impair or delay
the consummation by such Holder of the transactions contemplated hereby.
 
(f)            Neither the execution and delivery of this Agreement nor the
performance by such Holder of such Holder’s obligations hereunder will violate
any law, decree, statute, rule or regulation applicable to such Holder or
require any order, consent, authorization or approval of, filing or registration
with, or declaration or notice to, any court, administrative agency or other
governmental body or authority.
 
(g)           No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission payable by the Company in
connection with the transactions contemplated by this Agreement as a result of
any actions taken by such Holder.
 
(h)           Such Holder has been advised by the Company that upon consummation
of the Transaction, the Company will redeem all of the Notes (other than the
Notes to be purchased from the Holders pursuant to this Agreement) that remain
outstanding (the “Remaining Notes”) at a price of 103.500% of the principal
amount plus accrued and unpaid interest thereon in accordance with the terms of
Section 3.07 of the Original Indenture.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 4.             Representations and Warranties of the Company.  The
Company represents and warrants to each Holder as follows:
 
(a)           The Company is a corporation duly organized, validly existing and
in good standing under the laws of Delaware, has the requisite corporate power
and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby and to perform its obligations hereunder and
has taken all necessary corporate action to authorize the execution, delivery
and performance of this Agreement.
 
(b)           This Agreement has been duly executed and delivered by the Company
and, assuming the due authorization, execution and delivery of this Agreement by
the Holders, is a valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as such enforceability
against the Company may be limited by bankruptcy, insolvency or other similar
laws of general applicability affecting the enforcement of creditors’ rights
generally and by the court’s discretion in relation to equitable remedies.
 
(c)            Neither the execution and delivery of this Agreement nor the
performance by the Company of the Company’s obligations hereunder will conflict
with, result in a violation or breach of, or constitute a default (or an event
that, with notice or lapse of time or both, would result in a default) or give
rise to any right of termination, amendment, cancellation, or acceleration
under, (i) its articles of incorporation or bylaws, (ii) any contract,
commitment, note, agreement, understanding, arrangement or restriction of any
kind to which the Company is a party or by which the Company is bound or
(iii) any injunction, judgment, writ, decree, order or ruling applicable to the
Company; except in the case of clauses (ii) and (iii) for conflicts, violations,
breaches or defaults that would not individually or in the aggregate be
reasonably expected to prevent or materially impair or delay the consummation by
the Company of the transactions contemplated hereby.
 
(d)           Neither the execution and delivery of this Agreement nor the
performance by the Company of its obligations hereunder will violate any law,
decree, statute, rule or regulation applicable to the Company or require any
order, consent, authorization or approval of, filing or registration with, or
declaration or notice to, any court, administrative agency or other governmental
body or authority.
 
(e)           Assuming the accuracy of the representation and warranty of each
Holder set forth in Section 3(c) of this Agreement, the Company has received
executed copies of this Agreement from the Holders that beneficially own an
aggregate principal amount of Notes equal to not less than $189 million and the
Company has not paid or caused to be paid, or entered into any agreement with
any Holder (other than this Agreement and the Indenture) pursuant to which the
Company has agreed to pay, to any Holder any Excess Consideration relating to
its Notes unless such Excess Consideration shall also have been paid to each
other Holder party hereto, ratably in accordance with the aggregate principal
amount of Notes owned by each such Holder.
 
 
5

--------------------------------------------------------------------------------

 
 
(f)           No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission payable by any Holder in
connection with the transactions contemplated by this Agreement as a result of
any actions taken by the Company.
 
Section 5.             Restrictions on Transfer of the Notes.  Prior to the
termination of this Agreement, except as otherwise expressly contemplated herein
(including Section 13(i)), each Holder agrees that it will not (a) tender into
any tender or exchange offer  or otherwise sell, transfer, pledge, assign,
hypothecate or otherwise dispose of, or encumber with any Lien, any of such
Holder’s Purchased Notes, (b) enter into any contract, option or other
arrangement (including any profit sharing arrangement or voting arrangement) or
undertaking with respect to the direct or indirect sale, transfer, pledge,
assignment, hypothecation or other disposition of any interest in or the voting
of any of such Holder’s Purchased Notes, (c) acquire additional Notes unless
such Notes are made subject to this Agreement or (d) take any other action that
would make any representation or warranty of the Holder herein untrue or
incorrect, would result in a breach by the Holder of its obligations under this
Agreement or which would otherwise diminish the benefits of this Agreement to
the Company.
 
Section 6.             Certain Agreements.
 
(a)           During the period commencing on the date hereof and continuing
until the earliest of (x) the Closing or (y) the Termination Date (as defined
below):
 
(i)           Each party agrees that it shall (A) support each of the actions
contemplated by this Agreement and any actions required in furtherance thereof,
(B) not take or support any action or agreement that would result in a breach of
any covenant, representation or warranty or any other obligations or agreement
of such party under this Agreement, and (C) use commercially reasonable efforts
to take such actions as are within such party’s control to cause the closing
conditions set forth in Sections 2(c) and 2(d) to be satisfied.
 
(ii)         Each Holder agrees (with respect to such Holder only and not with
respect to any other Holder) that it shall not enter into any agreement,
arrangement or understanding, the effect of which would be inconsistent or
violative of the provisions and agreements contained in Section 6(a)(i).
 
(iii)        The Company agrees that it shall not enter into any agreement with
any holder of the Notes relating to the Notes (other than this Agreement).
 
Notwithstanding the foregoing, none of the restrictions set forth in this
Section 6(a) shall be construed to restrict the rights of the Holders as
creditors of the Company under the Indenture, including, without limitation, any
rights arising under the Indenture upon the occurrence of any default or event
of default thereunder or any insolvency, liquidation, dissolution or bankruptcy
of the Company, other than rights to participate in the redemption of the
Remaining Notes.
 
(b)           The Company agrees that if it shall pay or cause to be paid to any
Holder in respect of its Notes any Excess Consideration, whether prior to, at or
after the Closing, it shall also promptly pay or cause to be paid to each other
Holder party hereto the amount of such Excess Consideration, ratably in
accordance with the aggregate principal amount of the Notes owned by each such
Holder.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           Subject to and after the consummation of the Transaction, upon the
written request of any Holder that holds warrants to purchase shares of common
stock of the Company, ABRY will cause to be delivered to such Holder copies of
the quarterly and annual financial statements of the entity and/or its
subsidiaries in which the Company or its designee holds an interest after the
consummation of the Transaction, when and as provided by such entity to its
equity holders, until such time as such warrants are exercised or expire;
provided such requesting Holder has executed and delivered to ABRY a
nondisclosure agreement acceptable to ABRY with respect to such information.
 
Section 7.             Release.  The Company and each Holder hereby agree as
follows:
 
(a)           Effective as of the Closing and upon receipt of its Purchase Price
(and, if applicable, its ratable share of any Excess Consideration), each
Holder, by and through its authorized agents, for itself and its subsidiaries,
directors, officers, shareholders, partners, members, investors, funding
sources, successors, affiliates and assigns, does hereby irrevocably release,
remise, discharge and forever acquit the Company, its officers, directors,
trustees, stockholders, policyholders, subsidiaries, parents, affiliated
companies, employees, agents, attorneys, successors, and transferees, from any
and all claims for injunctive relief or damages, rights, lawsuits, actions and
causes of action, fixed or contingent, liquidated or unliquidated, of every kind
and nature, sounding in tort or contract, or arising out of any statute or other
law, and demands of every kind and character whatsoever, including, but not
limited to, claims for injunctive relief and damages, expenses, lost profits,
attorneys’ fees, punitive damages, penalties and/or other potential legal or
equitable relief, in each case, to the extent related to the Notes arising prior
to the Closing (other than obligations or liabilities arising under this
Agreement).
 
(b)           Effective as of the Closing, the Company, by and through its
authorized agents, for itself and its subsidiaries, directors, officers,
shareholders, successors, affiliates and assigns, does hereby irrevocably
release, remise, discharge and forever acquit each Holder, its officers,
directors, trustees, shareholders, partners, members, managers, investors,
funding sources, policyholders, subsidiaries, parents, affiliated companies,
employees, agents, attorneys, successors, and transferees, from any and all
claims for injunctive relief or damages, rights, lawsuits, actions and causes of
action, fixed or contingent, liquidated or unliquidated, of every kind and
nature, sounding in tort or contract, or arising out of any statute or other
law, and demands of every kind and character whatsoever, including, but not
limited to, claims for injunctive relief and damages, expenses, lost profits,
attorneys’ fees, punitive damages, penalties and/or other potential legal or
equitable relief, in each case, to the extent related to the Notes (other than
obligations or liabilities arising under this Agreement).
 
Section 8.            Waiver of Registration Rights.  Effective as of the
Closing, each Holder waives the following (collectively, “Holder Registration
Rights”) with respect to the Notes or any other Equity Securities (as defined
below) the Holder owns of record or beneficially on the date hereof or otherwise
acquires hereafter: (i) any and all registration rights granted prior to the
Closing to the Holder under any warrant, option, or other agreement or
instrument with or from the Company, and (ii) any and all obligations of the
Company with respect to or otherwise related to such registration rights,
including any indemnification obligations or obligations to make or keep public
information available or to provide any reports or written statements to the
Holder for the purpose permitting compliance with Rule 144 or Rule 144A under
the Securities Act of 1933, as amended, pursuant to the Securities Exchange Act
of 1934, as amended, Rule 15c2-11 promulgated thereunder or
otherwise.  Effective as of the Closing and upon receipt of its Purchase Price
(and, if applicable, its ratable share of any Excess Consideration), each Holder
acknowledges that it has no Holder Registration Rights whatsoever with respect
to the Notes or any other Equity Securities of the Company and the Company and
each Holder hereby agree that any obligations of such Holder and the Company
under the Registration Rights Agreement (as defined in the Indenture) and any
other agreements with respect to registration rights are hereby terminated.  For
purposes of the foregoing, “Equity Securities” means (i) any shares of common
stock, preferred stock, or other security of the Company, (ii) any security or
instrument convertible into or exercisable or exchangeable for, with or without
consideration, any shares of common stock, preferred stock or other security of
the Company (including any option, warrant or right to subscribe for or purchase
such a security or instrument), or (iii) any security or instrument carrying any
option, warrant or right to subscribe for or purchase any shares of common
stock, preferred stock or other security of the Company, including, without
limitation, warrants to purchase common stock of the Company originally issued
pursuant to that certain Warrant Purchase Agreement, dated as of March 23, 2004,
by and between the Company and U.S. Bank National Association.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 9.             Expenses.  Except as otherwise expressly provided herein,
each of the parties hereto shall pay all of its own expenses relating to the
transactions contemplated by this Agreement, including, without limitation, the
fees and expenses of its counsel and financial advisers. The Company will
indemnify and hold harmless each Holder from and against any and all claims or
liabilities for finder’s fees or brokerage commissions or other like payments
incurred by reason of action taken by the Company.  Each Holder will indemnify
and hold harmless the Company and each other Holder from and against any and all
claims or liabilities for finder’s fees or brokerage commissions or other like
payments incurred by reason of action taken by such Holder.
 
Section 10.           Further Assurances.  Each of the parties hereto will
execute and deliver all such further documents and instruments and take all such
further action as may be reasonably necessary in order to consummate the
transactions contemplated hereby.
 
Section 11.           Enforcement; Venue; Service of Process.  Each Holder
acknowledges that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that the
Company will be entitled to seek injunctive relief to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof in any
court of the United States or any state having jurisdiction, this being in
addition to any other remedy to which it is entitled at law or in equity.  Each
Holder further agrees to waive any requirement for the securing or posting of
any bond in connection with the seeking of any such injunctive or other
equitable relief.  The provisions of this Section 11 are without prejudice to
any other rights that another party hereto may have against the other party
hereto for any failure to perform its obligations under this Agreement.  In
addition, each of the parties hereto hereby (i) agrees that this Agreement is
performable in New York, New York, (ii) consents to submit such party to the
personal jurisdiction of any Federal court located in New York, New York or any
New York state court located in New York, New York, in the event any dispute
arises out of this Agreement or any of the transactions contemplated hereby,
(iii) agrees not to attempt to deny or defeat such personal jurisdiction by
motion or other request for leave from any such court, (iv) agrees not to bring
any action relating to this Agreement or any of the transactions contemplated
hereby in any court other than a Federal court located in New York, New York, or
a New York state court located in New York, New York, and (v) waives any right
to trial by jury with respect to any claim or proceeding related to or arising
out of this Agreement or any of the transactions contemplated hereby.  Each
party hereby irrevocably and unconditionally waives any objection to the laying
of venue of any action, suit or proceeding arising out of the Agreement or the
transactions contemplated hereby in a Federal court located in New York, New
York, or a New York state court located in New York, New York, and hereby
further irrevocably and unconditionally waives and agrees not to plead or claim
in any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 12.          Termination.  This Agreement shall terminate upon the
earliest to occur of (the date of such occurrence, the “Termination Date”)
(a) ten (10) business days after the execution of this Agreement if the
definitive agreement(s) with respect to the Transaction (collectively, the
“Definitive Agreement”) has not been entered into by such date, (b) after the
execution and delivery of the Definitive Agreement, any date on which the
Definitive Agreement is terminated prior to the consummation of the Transaction,
and (c) the earlier of (i) October 31, 2009 and (ii) the termination date under
the Definitive Agreement by which either party may terminate if the Transaction
has not yet been consummated, if the Closing has not occurred by such date.  The
provisions of Section 9 and Section 11 hereof shall survive any termination of
this Agreement.
 
Section 13.           Miscellaneous.
 
(a)            Survival.  Subject to the provisions of Section 12 hereof, all
representations and warranties made herein will survive until the payment by the
Company for the Notes purchased pursuant to this Agreement or the termination of
this Agreement.
 
(b)           Waiver.  Any provision of this Agreement may be waived at any time
by the party that is entitled to the benefits thereof.  No such waiver will be
effective unless in writing and signed by the party or parties sought to be
bound thereby.  Any waiver by any party of a breach of any provision of this
Agreement will not operate as or be construed to be a waiver of any other breach
of such provision or of any breach of any other provision of this Agreement.
 
(c)            Entire Agreement.  This Agreement, constitutes the entire
agreement among the parties hereto with respect to the subject matter hereof,
and supersedes all prior agreements among the parties with respect to such
matters.
 
(d)           Amendment.  This Agreement may not be amended, changed,
supplemented or otherwise modified orally, but only by an agreement in writing
signed by the Company and each Holder.
 
(e)            Governing Law.  This Agreement, the transactions contemplated
hereby and all matters relating hereto will be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflicts of laws principles thereof.
 
 
9

--------------------------------------------------------------------------------

 
 
(f)           Captions; References.  The Article and Section captions used
herein are for reference purposes only, and shall not in any way affect the
meaning or interpretation of this Agreement.
 
(g)           Notices.  All notices and other communications hereunder will be
in writing and will be given (and will be deemed to have been duly given upon
receipt) by delivery in person, by telecopy, or by registered or certified mail,
postage prepaid, return receipt requested, addressed as follows:
 
 
 
If to the Company to:

 
 
Grande Communications Holdings, Inc.

 
401 Carlson Circle

 
San Marcos, Texas  78666

 
Attention:  Roy H. Chestnutt, Chief Executive Officer

 
Telecopier No.:  (512) 878-4010

 
 
with a copy to:

 
 
Jackson Walker L.L.P.

 
100 Congress Avenue, Suite 1100

 
Austin, Texas  78701

 
Attention:  Ann Benolken

 
Telecopier No.:  (512) 236-2002

 
 
If to ABRY to:

 
 
ABRY Partners, LLC

 
111 Huntington Avenue

 
30th Floor

 
Boston, MA 02199

 
Attention:  Jay Grossman

 
Facsimile:  (617) 859-8797

 
 
With a copy (which shall not constitute notice) to:

 
 
Kirkland & Ellis LLP

 
153 E. 53rd Street

 
Suite 3600

 
New York, NY  10022

 
Attention:  John Kuehn

 
Facsimile:  (212) 446-6460

 
If to a Holder, at such address as set forth on the signature pages hereto below
such Holder’s signature. Alternatively, all notices and other communications
hereunder may be delivered to such other address as any party may have furnished
to the other parties hereto in writing in accordance herewith.
 
 
10

--------------------------------------------------------------------------------

 
 
(h)           Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.  In the event that this Agreement is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original
thereof.  Notwithstanding anything to the contrary contained herein, this
Agreement shall not be binding on any Holder until such time as such Holder has
received a copy of this Agreement, duly executed and delivered by Company and
each other Holder.
 
(i)           Assignment.  This Agreement is binding upon and is solely for the
benefit of the parties hereto and their respective successors, legal
representatives and assigns.  Neither this Agreement nor any of the rights,
interests or obligations under this Agreement may be assigned by any of the
parties hereto without the prior written consent of the other parties, except
that (i) the Company will have the right to assign to any direct or indirect
subsidiary of the Company any and all rights and obligations of the Company
under this Agreement, provided that any such assignment will not relieve the
Company from any of its obligations hereunder and (ii) notwithstanding anything
to the contrary in this Agreement, any Holder may sell, transfer, assign,
hypothecate or otherwise dispose of any or all of its Purchased Notes (and its
rights and obligations hereunder) to any person who agrees to be bound by the
terms of this Agreement binding on such Holder.
 
(j)           Severability.  In case any provision in this Agreement shall be
held invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions hereof will not in any way be
affected or impaired thereby.
 
(k)           Cumulative Remedies.  All rights, powers and remedies provided
under this Agreement or otherwise available in respect hereof at law or in
equity will be cumulative and not alternative, and the exercise of any thereof
by any of the parties hereto will not preclude the simultaneous or later
exercise of any other such right, power or remedy by such party.
 
(l)           Disclosure.  The Company has publicly disclosed certain terms of
the Transaction as contemplated by the LOI pursuant to a Form 8-K filed with the
Securities and Exchange Commission on June 12, 2009.  The Company agrees to
publicly disclose and file with the Securities and Exchange Commission (i) the
aggregate Purchase Price and any other material terms of this Agreement promptly
following the execution of this Agreement, but in no event later than one week
after the date hereof, and (ii) the material terms of the Transaction contained
in the executed Definitive Agreement, promptly following the execution thereof,
but in no event later than one week after the date of execution thereof.
 
(m)           Limited Guarantee.  From and after the consummation of the
Transaction, ABRY hereby guarantees the performance by the Company of its
obligations under this Agreement, and hereby acknowledges that (i) its limited
guarantee shall be primary, absolute and unconditional and unaffected by any
action or circumstances which might constitute a legal or equitable discharge or
defense of a surety or guarantor, and (ii) no Holder shall have any obligation
to proceed against the Company before seeking satisfaction from ABRY; provided
that no waiver of any condition or other amendment or modification to this
Agreement, whether made prior to, at or after the consummation of the
Transaction, shall be effective as against ABRY unless agreed to by ABRY in
writing.  In consideration of the limited guarantee set forth in this
Section 13(m), each of the Company and each Holder hereby agrees that ABRY is an
intended third party beneficiary of all of the representations, warranties,
covenants, agreements and releases of the Holders set forth in this Agreement
and, in the event any Holder shall breach its obligations to the Company under
this Agreement, ABRY shall have the right to enforce the rights of the Company
under this Agreement solely as against such Holder from and after the
consummation of the Transaction.
 
 
11

--------------------------------------------------------------------------------

 
 
(n)           Third Party Beneficiaries.  Except as set forth in Section 13(m)
above, this Agreement is not intended to confer upon any individual or entity
other than the Company and the Holders any rights or remedies hereunder.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
12

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Agreement has been signed by each of the parties hereto
as of the date first above written.
 

  THE COMPANY:          GRANDE COMMUNICATIONS HOLDINGS, INC.               
By:  
 /s/ Roy Chestnutt  
Name:  
 Roy H. Chestnutt  
Title:  
 Chief Executive Officer              
ABRY PARTNERS VI, LP

 
 
By:
ABRY VI Capital Partners, L.P.,
   
its General Partner
       
By:
ABRY V Capital Investors, LLC,
   
its General Partner




 
By:
/s/ Peggy Koenig  
Name:  
Peggy Koenig  
Title:  
Vice President

 


[HOLDER COUNTERPART SIGNATURE PAGES FOLLOW]

 
 

--------------------------------------------------------------------------------

 

NOTE PURCHASE AGREEMENT
 
HOLDER COUNTERPART SIGNATURE PAGE
 

  GOLDMAN, SACHS & CO.:                By:
/s/ Joshua W. Easterly
  Name:  
Joshua W. Easterly
  Title: 
Managing Director

 

 
Address:
       

 

 
Attn:
 
 
Telecopier No:
 



 
with a copy to:
     

 

 
Attn:
 
 
Telecopier No:
 



 
 

--------------------------------------------------------------------------------

 
 
NOTE PURCHASE AGREEMENT
 
HOLDER COUNTERPART SIGNATURE PAGE
 

 
WHITENY PRIVATE DEBT FUND, L.P.:
 
By: Whitney Private Debt GP, LLC
 
        its General Partner

 
 

  By:
/s/ Kevin J. Curley
  Name: 
Kevin J. Curley
  Title:   
Attorney-in-Fact

 

 
Address:
 
130 Main Street
 
Net Canaan, CT 06840
 
Attn: Daniel J. O’Brien
 
Telecopier No: (203) 716-6122
      with a copy to:

 

 
J.H. Whitney & Co
 
130 Main Street
 
Net Canaan, CT 06840
 
Attn: Kevin J. Curley
 
Telecopier No: (203) 716-6122


 
 

--------------------------------------------------------------------------------

 

NOTE PURCHASE AGREEMENT
 
HOLDER COUNTERPART SIGNATURE PAGE
 
 

 
MAST OC I MASTER FUND L.P.
     
By: MAST Capital Management, LLC,
 
its General Partner

 
 

 
By:  
/s/ John S. Ehlinger  
Name:  
John S. Ehlinger  
Title:  
Authorized Signatory

 

  MAST CREDIT OPPORTUNITIES I MASTER FUND LIMITED         
By:  
/s/ John S. Ehlinger  
Name:  
John S. Ehlinger  
Title:  
Authorized Signatory

 

 
with a copy to:
 
MAST Capital Management, LLC
 
200 Clarendon Street, 51st Floor
 
Boston, MA 02116



 

  Attn:  
Peter Reed
  Telecopier No.:  
(617) 247-7985


 
 

--------------------------------------------------------------------------------

 

NOTE PURCHASE AGREEMENT
 
HOLDER COUNTERPART SIGNATURE PAGE
 

  SERENGETI OVERSEAS LTD.   By:  Serengeti Asset Management LP,     as
Investment Adviser              
By:  
/s/ Alexander Lemond  
Name:  
Alexander Lemond  
Title:  
Director

 

 
Address:
 
c/o Serengeti Asset Management
 
632 Broadway, 12th Floor
 
New York, NY 10012

 

  Attn:  
Compliance/Legal
  Telecopier No.:
(212) 672-2280


 
 

--------------------------------------------------------------------------------

 

NOTE PURCHASE AGREEMENT
 
HOLDER COUNTERPART SIGNATURE PAGE
 

  SILVER POINT CAPITAL OFFSHORE FUND, LTD.:               
By:  
/s/ Michael A. Gatto  
Name:  
Michael A. Gatto  
Title:  
Authorized Signatory      
SILVER POINT CAPITAL FUND, L.P:

 
 

  By:
/s/ Michael A. Gatto
  Name:
Name:  Michael A. Gatto
  Title: 
Authorized Signatory

 

 
Address:
     
Silver Point Capital Offshore Fund, Ltd./Silver Point Capital Fund, L.P.
 
c/o Silver Point Capital, L.P.
 
2 Greenwich Plaza, 1st Floor
 
Greenwich, CT 06830

 

 
Attn: Rich Parisi
 
Telecopier No.: (312) 357-7201

 

 
with a copy to:
     
Silver Point Capital Offshore Fund, Ltd./Silver Point Capital Fund, L.P.
 
c/o Silver Point Capital, L.P.
 
2 Greenwich Plaza, 1st Floor
 
Greenwich, CT 06830
     
Attn: Operations
 
Telecopier No.: (203) 542-4360

 
 

--------------------------------------------------------------------------------